            Case 3:18-cv-00029-RCJ-CLB Document 50 Filed 01/04/21 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   HEATHER D. PROCTER (Bar No. 8621)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Phone: (775) 684-1271
     Fax: (684-1108
 6   HProcter@ag.nv.gov
     Attorneys for Respondent
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                    FOR THE DISTRICT OF NEVADA

10   CHARLES NELSON,                                             Case No. 3:18-cv-00029-RCJ-CLB

11                                 Petitioner,                  ORDER GRANTING UNOPPOSED
                                                                 MOTION FOR ENLARGEMENT
12          vs.                                                   OF TIME (FIRST REQUEST)

13   TIMOTHY FILSON, et al.,

14                                 Respondents.

15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a sixty (60) day enlargement of time, to and

17   including March 5, 2021, to reply in support of the motion to dismiss (ECF Nos. 44, 47), currently due

18   January 4, 2021, and a fifth-three (53) day enlargement of time, also to and including March 5, 2021, to

19   respond to Nelson’s motion for an evidentiary hearing (ECF No. 48), currently due January 11, 2021.

20                  This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil

21   Procedure and the attached Declaration of Counsel, as well as all other papers, documents, records,

22   pleadings and other materials on file herein.

23          There has been no prior enlargement of Respondents’ time to file said responses, and this motion

24   is made in good faith and not for the purposes of delay.

25          RESPECTFULLY SUBMITTED this 4th day of January, 2021.

26                                                   AARON D. FORD
                                                     Attorney General
27                                                   By: /s/ Heather D. Procter
                                                        HEATHER D. PROCTER (Bar. No. 8621)
28                                                      Chief Deputy Attorney General

                                                          1
            Case 3:18-cv-00029-RCJ-CLB Document 50 Filed 01/04/21 Page 2 of 3


 1   AARON D. FORD
       Attorney General
 2   HEATHER D. PROCTER (Bar No. 8621)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Phone: (775) 684-1271
     Fax: (684-1108
 6   HProcter@ag.nv.gov
     Attorneys for Respondent
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                      FOR THE DISTRICT OF NEVADA
10   CHARLES NELSON,                                                Case No. 3:18-cv-00029-RCJ-CLB
11                                   Petitioner,                    DECLARATION OF COUNSEL
12              vs.
13   TIMOTHY FILSON, et al.,
14                                   Respondents.
15   STATE OF NEVADA                 )
                                     : ss.
16   CARSON CITY                     )
17           I, HEATHER D. PROCTER, hereby states, based on personal knowledge and/or information and
18   belief, that the assertions of this declaration are true:
19           1.       I am the Chief Deputy Attorney General of the Post-Conviction Division of the Nevada
20   Attorney General’s Office, and I make this declaration on behalf of Respondents’ motion for enlargement
21   of time.
22           2.       By this motion, I am requesting a sixty (60) day enlargement of time, to and including March
23   5, 2021, to reply in support of the motion to dismiss (ECF Nos. 44, 47), currently due January 4, 2021, and
24   a fifth-three (53) day enlargement of time, also to and including March 5, 2021, to respond to Nelson’s
25   motion for an evidentiary hearing (ECF No. 48), currently due January 11, 2021.
26           3.       This is my first request for an enlargement of time.
27           4.       As the motion for evidentiary hearing is directly linked to the motion to dismiss litigation,
28   Respondents seek to have the replies to both due the same day.

                                                            2
            Case 3:18-cv-00029-RCJ-CLB Document 50 Filed 01/04/21 Page 3 of 3


 1          5.      Since the filing of Nelson’s opposition, I have been involved in defending federal and
 2   state petitions, including Flanagan v. Gittere, 2:09-cv-0085-KJD-EJY (death penalty); Floyd v. Gittere,
 3   2:06-cv-0471-RFB-CWH (death penalty); Hines v. Williams, 2:19-cv-1465-APG-VCF; Leonard v.
 4   Gitttere, 2:99-cv-0360-MMD-DJ (death penalty); and Rippo v. Gittere, 2:07-cv-0507-APG-VCF (death
 5   penalty). I also took annual leave, in addition to holiday leave, for the Thanksgiving, Christmas and New
 6   Year’s holidays. During the pandemic, the Post-Conviction Division’s workload has increased to
 7   encompass not only COVID-19-related litigation, but an increase in the number of evidentiary hearings
 8   ordered by this Court as referenced above. As the Chief of the Post-Conviction Division, I have had to
 9   respond to numerous issues with cases, deputies, and other division-related issues due to COVID-19,
10   including training a new deputy who started in August, and training other deputies as they take on
11   increasingly complex federal habeas matters. In addition, all State of Nevada employees must take one
12   day of furlough each month, currently from January to June 2021, though that will likely increase
13   following the 2021 Legislature. Finally, a deputy attorney general in the Carson Office recently resigned,
14   and I will need to cover her cases until a new deputy can be hired and trained. As such, I request a sixty
15   (60) day enlargement of time, to and including March 5, 2021, to reply in support of the motion to dismiss,
16   and a fifth-three (53) day enlargement of time, also to and including March 5, 2021, to respond to Nelson’s
17   motion for an evidentiary hearing.
18          6.      This motion for enlargement of time is made in good faith and not for the purpose of
19   unduly delaying the ultimate disposition of this case.
20          7.      I contacted counsel for Nelson, Mario Valencia, who has no objection to this enlargement.
21          Pursuant to 28 U.S.C. § 1746, Declarant herein certifies, under penalty of perjury, that the
22   foregoing is true and correct.
                                                   /s/ Heather D. Procter
23
                                                           HEATHER D. PROCTER
24
                                                     ORDER
25
            IT IS SO ORDERED.
26
            Dated this 4th day of January, 2021.
27

28                                                        DISTRICT COURT JUDGE

                                                         3
